Chief Justice Robertson
delivered the Opinion of the Court.
As Morris entered on the land in his own right, as the husband of the occupant, and did not obtain the possession as the tenant of the appellee, or any other person, the judgment against him, for restitution, cannot be sustained. He did not enter against the will of the appellee, or of any person for whom, or from whom, he derives his right, or who had right at the time of the entry : and therefore, though he afterwards became the tenant of the appellee, he ds not liable to eviction in a proceeding by warrant for a forcible detainer. The statute regulating proceedings for forcible entry and detainer does not apply to such a tenancy. See the 16th section, 1st. Dig. 612, and Helm vs. Slader (lst. Mar. 320,) and Jack vs. Carneal (2nd. Mar. 518.)
Judgment reversed, and cause remanded for a new trial.